 

Exhibit 10.1

 

EXECUTION COPY

 

TENDER AND VOTING AGREEMENT

 

This TENDER AND VOTING AGREEMENT (this “Agreement”), dated as of October 22,
2012, by and among Toyota Industries Corporation, a corporation formed under the
laws of Japan (“Parent”), Industrial Components and Attachments II, Inc., a
corporation formed under the laws of Delaware and an indirect wholly owned
subsidiary of Parent (“Merger Sub”), and each of the persons listed on Schedule
A hereto (collectively, the “Company Shareholders” and each, a “Company
Shareholder”) of Cascade Corporation, a corporation formed under the laws of the
state of Oregon (the “Company”). Any capitalized terms used, but not otherwise
defined herein, shall have the respective meanings ascribed to such terms in the
Merger Agreement, as defined herein.

 

WITNESSETH:

 

WHEREAS, as of the date hereof, each Company Shareholder is (i) the record and
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”)) of such number of shares of common stock, par value $0.50 per
share, of the Company (“Company Common Stock”) set forth opposite such Company
Shareholders’ name on Schedule A (all such shares set forth on Schedule A,
together with any Company Common Stock that are hereafter issued to or otherwise
acquired or owned by any Company Shareholder prior to the termination of this
Agreement being referred to herein as the “Subject Shares”) and (ii) directly or
indirectly owns the number of [Company Options, Company SARs or Company
Restricted Shares] (the “Subject Options”) set forth opposite such Company
Shareholder’s name on Schedule A; provided, that (i) no Subject Options
beneficially owned by such Company Shareholder as of the date of this Agreement
shall be considered Subject Shares prior to their exercise or vesting, as the
case may be, and (ii) shares of Company Common Stock issued upon exercise or
vesting of the Subject Options, shall be considered Subject Shares;

 

WHEREAS, Parent, Merger Sub and the Company have entered into an Agreement and
Plan of Merger, dated as of the date hereof (as it may be amended from time to
time, the “Merger Agreement”), which provides, among other things, for Merger
Sub to commence a cash tender offer (as it may be amended from time to time, the
“Offer”) to purchase all of the outstanding shares of Company Common Stock for
consideration of a price per share as set forth in the Merger Agreement and
that, following the acceptance of any payment for shares of Company Common Stock
pursuant to the Offer, Merger Sub will merge with and into the Company (the
“Merger”), with the Company surviving the Merger, all upon the terms and subject
to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, Parent and Merger Sub have requested that each
Company Shareholder agree, and in order to induce Parent and Merger Sub to enter
into the Merger Agreement, each Company Shareholder (in such Company
Shareholder’s capacity as a holder of the Subject Shares and, if applicable, the
Subject Options) has agreed to, enter into this Agreement.

 

1

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

  

Article I

AGREEMENT TO TENDER AND VOTE; IRREVOCABLE PROXY

 

Section 1.1       Agreement to Tender. Each Company Shareholder agrees that no
later than the fifth (5th) Business Day following the commencement of the Offer,
such Company Shareholder shall tender, or cause to be tendered, into the Offer,
pursuant to and in accordance with the terms of the Offer, all of the Subject
Shares owned by such Company Shareholder as of the date of such tender (with
respect to each Company Shareholder his, her or its “Tender Date”), free and
clear of all Encumbrances of any nature whatsoever that would prevent such
Company Shareholder from tendering its shares in accordance with this Agreement
or otherwise complying with its obligations under this Agreement. If any Company
Shareholder acquires any Subject Shares after such Company Shareholder’s Tender
Date (including any subsequent offering period, if any), such Company
Shareholder shall tender into the Offer such Subject Shares within three (3)
Business Days following the date that such Company Shareholder shall acquires
such Subject Shares.

 

(b)         Each Company Shareholder agrees that once the Subject Shares are
tendered into the Offer, such Company Shareholder shall not withdraw the tender
of such Subject Shares unless the Offer shall have been terminated or shall have
expired, in each case, in accordance with the terms of the Merger Agreement, or
the Merger Agreement has been terminated in accordance with its terms.

 

Section 1.2       Agreement to Vote.  From the date hereof until the termination
of this Agreement in accordance with Section 5.1, except to the extent waived in
writing by Parent in its sole and absolute discretion, at any special or annual
meeting of the shareholders of the Company, however called, or at any
adjournment thereof, or in connection with any written consent of the
shareholders of the Company or in any other circumstances upon which a vote,
consent or other approval of all or some of the shareholders of the Company is
sought, each Company Shareholder shall vote (or cause to be voted) all of such
Company Shareholder’s Subject Shares (to the extent the Subject Shares are not
purchased in the Offer) and any other shares of capital stock of the Company
owned, beneficially or of record, by such Company Shareholder during the term of
this Agreement that are entitled to vote at such meeting or in such written
consent (collectively, the “Voting Shares”): (i) in favor of adoption and
approval of the Merger Agreement and the transactions contemplated thereby,
including the Merger; and (ii) against the following actions (other than the
Merger and the Transactions contemplated by the Merger Agreement): (A) any
Acquisition Proposal; (B) any arrangement or agreement related to any
Acquisition Proposal; (C) any a liquidation, dissolution, winding up,
recapitalization, extraordinary dividend or other significant corporate
reorganization of the Company or any of its Subsidiaries; and (D) any other
action, transaction or proposal involving the Company or any of its Subsidiaries
that is intended or would reasonably be expected to, either individually or in
the aggregate, impede, delay or adversely affect the Offer, the Merger or any
other Transactions contemplated by the Merger Agreement.

 

2

 

 

(b)         In the event that a meeting of the shareholders of the Company is
held, each Company Shareholder shall, or shall cause the holder of record of its
Voting Shares on any applicable record date to, appear at such meeting or
otherwise cause its Voting Shares to be counted as present thereat for purposes
of establishing a quorum. Each Company Shareholder shall not enter into any
agreement or understanding with any Person to vote or give instructions in any
manner inconsistent with the terms of this Section 1.2.

 

Section 1.3         Irrevocable Proxy. EACH COMPANY SHAREHOLDER HEREBY
IRREVOCABLY GRANTS TO AND APPOINTS PARENT AND ANY DESIGNEE OF PARENT AND EACH OF
PARENT’S OFFICERS, IN THEIR RESPECTIVE CAPACITIES AS OFFICERS OF PARENT, AND
EACH OF THEM INDIVIDUALLY, SUCH COMPANY SHAREHOLDER’S PROXY AND ATTORNEY-IN-FACT
(WITH FULL POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF SUCH
COMPANY SHAREHOLDER, TO REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY
MEETING OF SHAREHOLDERS OF THE COMPANY, BY WRITTEN CONSENT IN LIEU THEREOF OR
OTHERWISE) WITH RESPECT TO THE VOTING SHARES OWNED OR HELD BY SUCH COMPANY
SHAREHOLDER REGARDING THE MATTERS REFERRED TO IN SECTION 1.2 HEREOF UNTIL THE
TERMINATION OF THIS AGREEMENT, TO THE SAME EXTENT AND WITH THE SAME EFFECT AS
SUCH COMPANY SHAREHOLDER MIGHT OR COULD DO UNDER APPLICABLE LAW, RULES AND
REGULATIONS. THE PROXY GRANTED PURSUANT TO THIS SECTION 1.3 IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE. EACH COMPANY SHAREHOLDER WILL TAKE SUCH
FURTHER ACTION AND WILL EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE INTENT OF THIS PROXY. EACH COMPANY SHAREHOLDER HEREBY REVOKES ANY
AND ALL PREVIOUS PROXIES OR POWERS OF ATTORNEY GRANTED WITH RESPECT TO ANY OF
THE VOTING SHARES THAT MAY HAVE HERETOFORE BEEN APPOINTED OR GRANTED WITH
RESPECT TO THE MATTERS REFERRED TO IN SECTION 1.2 HEREOF, AND NO SUBSEQUENT
PROXY (WHETHER REVOCABLE OR IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY
SUCH COMPANY SHAREHOLDER, EXCEPT AS REQUIRED BY ANY LETTER OF TRANSMITTAL IN
CONNECTION WITH THE OFFER. NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL
TERMINATE UPON TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 

3

 

 

Article II

REPRESENTATIONS AND WARRANTIES OF EACH COMPANY SHAREHOLDER

 

Each Company Shareholder hereby severally, and not jointly, represents and
warrants to Parent and Merger Sub (as to such Company Shareholder) as follows:

 

Section 2.1            Authority; Binding Agreement. If such Company Shareholder
is not a natural Person, (a) such Company Shareholder is an entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, (b) such Company Shareholder has the full power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and (c) the
execution and delivery by such Company Shareholder of this Agreement, the
performance by such Company Shareholder of its obligations hereunder and the
consummation by such Company Shareholder of the transactions contemplated hereby
have been duly and validly authorized by such Company Shareholder and (d) no
other actions or proceedings on the part of such Company Shareholder are
necessary to authorize the execution, delivery or performance of this Agreement
or consummation of the transactions contemplated hereby. If such Company
Shareholder is a natural Person, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby are
within his or her legal capacity and requisite powers, and if this Agreement is
being executed in a representative or fiduciary capacity, the Person signing
this Agreement has full power and authority to execute, deliver and perform this
Agreement. This Agreement has been duly executed and delivered by such Company
Shareholder, and, assuming the due authorization, execution, and delivery of
this Agreement by Parent and Merger Sub, constitutes a legal, valid and binding
obligation of such Company Shareholder, enforceable against such Company
Shareholder in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

Section 2.2            Consents and Approvals; No Violation. Except as may be
set forth in the Merger Agreement and the Company Disclosure Schedule issued by
the Company in connection therewith, no filing with, and no permit,
authorization, consent, or approval of, any Governmental Authority is necessary
for the execution and delivery of this Agreement by such Company Shareholder,
performance by such Company Shareholder of its obligations hereunder and the
consummation by such Company Shareholder of the transactions contemplated
hereby. None of the execution and delivery of this Agreement by such Company
Shareholder, the performance by such Company Shareholder of its obligations
hereunder and the consummation by such Company Shareholder of the transactions
contemplated hereby or compliance by such Company Shareholder with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
any organizational documents, if applicable, of such Company Shareholder,
(ii) require the consent or approval of any Person or result in a violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or an event which, with or without notice or lapse of time, or both,
would constitute a default) under or the loss of any benefit under, result in
the termination of or a right of termination or cancellation under, or
acceleration of the performance required by, any of the terms, conditions, or
provisions of any Contract to which such Company Shareholder is a party or by
which such Company Shareholder or any of such Company Shareholder’s properties
or assets may be bound or result in the creation of any Encumbrance, on any
properties or assets of the Company Shareholder, or (iii) subject to compliance
with filing requirements as may be required under applicable securities Laws,
violate any Law applicable to such Company Shareholder or any of such Company
Shareholder’s properties or assets, except in each case under clauses (i),
(ii) and (iii), where the absence of filing or authorization, conflict,
violation, breach, or default would not impair or adversely affect the ability
of such Company Shareholder to perform such Company Shareholder’s obligations
hereunder.

 

4

 

 

Section 2.3            Ownership of Subject Shares; Total Shares. Such Company
Shareholder is the record and beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of, and has valid title to, the Subject Shares, free and clear
of all Encumbrances of any nature whatsoever (including any restriction on the
right to vote or otherwise transfer such Subject Shares), except as set forth on
Schedule A attached hereto or provided hereunder and other than pursuant to any
applicable restrictions on transfer under the Securities Act. As of the date
hereof, such Company Shareholder does not own, beneficially or otherwise, any
shares of Company Common Stock or Subject Options or other securities of the
Company other than as set forth opposite such Company Shareholder’s name in
Schedule A hereto.

 

Section 2.4            Voting Power. Such Company Shareholder has sole voting
power (and has not appointed or granted a proxy for such voting power) and sole
power to issue instructions with respect to the matters set forth in this
Agreement, sole power of disposition, sole power of conversion, sole power to
demand appraisal rights, and sole power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of such Company
Shareholder’s Voting Shares, with no limitations, qualifications, or
restrictions on such rights, except as set forth on Schedule A attached hereto
or provided hereunder and subject only to applicable securities Laws and the
terms of this Agreement.

 

Section 2.5            No Broker’s or Finder’s Fees. Except as contemplated by
the Merger Agreement, no broker, investment banker, financial advisor, or other
Person is entitled to any broker’s, finder’s, financial advisor’s, or other
similar fee or commission, or the reimbursement of expenses in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or, to the knowledge of the Company Shareholder, on behalf of such Company
Shareholder in such Company Shareholder’s individual capacity.

 

Section 2.6            Absence of Litigation. As of the date hereof, there is no
Action pending against, or, to the knowledge of the Company Shareholder,
threatened against, the Company Shareholder or any of its or his properties or
assets (including the Subject Shares and the Subject Options) that would
reasonably be expected to impair the ability of the Company Shareholder to
perform its obligations hereunder or to consummate the transactions contemplated
by this Agreement on a timely basis.

 

Section 2.7            Reliance by Parent and Merger Sub. Such Company
Shareholder understands and acknowledges that each of Parent and Merger Sub is
entering into the Merger Agreement in reliance upon such Company Shareholder’s
execution, delivery and performance of this Agreement.

 

5

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub hereby represent and warrant to the Company Shareholders
as follows:

 

Section 3.1            Organization; Authority; Binding Agreement. Each of
Parent and Merger Sub is a corporation duly organized, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation. Each of
Parent and Merger Sub has all necessary corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Parent and Merger Sub of this Agreement, and the consummation by
Parent and Merger Sub of the transactions contemplated hereby, have been duly
and validly authorized by all necessary action on the part of Parent and Merger
Sub. This Agreement has been duly executed and delivered by Parent and Purchaser
and, assuming the due authorization, execution and delivery thereof by each of
the Company Shareholders, this Agreement constitutes a valid and legally binding
agreement of Parent and Merger Sub enforceable against each of them in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

Section 3.2            Consents and Approvals; No Violation.

 

(a)         Except as may be set forth in the Merger Agreement, no filing with,
and no permit, authorization, consent, or approval of, any Governmental
Authority is necessary for the execution and delivery of this Agreement by each
of Parent and Merger Sub, the performance by Parent or Merger Sub of their
obligations hereunder and the consummation by each of Parent and Merger Sub of
the transactions contemplated hereby. None of the execution and delivery of this
Agreement by each of Parent and Merger Sub, the performance by Parent or Merger
Sub of their obligations hereunder and the consummation by each of Parent and
Merger Sub of the transactions contemplated hereby or compliance by each of
Parent and Merger Sub with any of the provisions of this Agreement shall
(i) conflict with or result in any breach of any organizational documents of
Parent or Merger Sub, (ii) require the consent or approval of any Person or
result in a violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or an event which, with or without notice or
lapse of time or both, would constitute a default) under or the loss of any
benefit under, result in the termination of or a right of termination or
cancellation under, or acceleration of the performance required by, any of the
terms, conditions, or provisions of any Contract to which such Parent or Merger
Sub is a party or by which Parent or Merger Sub or any of their properties or
assets may be bound or result in the creation of any Encumbrance, on any
properties or assets of the Parent or Merger Sub, or (iii) subject to compliance
with filing requirements as may be required under applicable securities Laws,
violate any Law applicable to Parent or Merger Sub or any of such Parent or
Merger Sub’s properties or assets, except in each case under clauses (i),
(ii) or (iii), where the absence of filing or authorization, conflict,
violation, breach, or default would not impair or adversely effect the ability
of each of Parent and Merger Sub to perform its obligations hereunder.

 

6

 

 

Article IV

COVENANTS OF EACH COMPANY SHAREHOLDER

 

Each Company Shareholder hereby severally, and not jointly, covenants and agrees
as follows:

 

Section 4.1            Restriction on Transfer, Proxies, and Non-Interference.
Except as contemplated by this Agreement or the Merger Agreement or as required
by applicable Law, during the period beginning from the execution and delivery
by the parties of this Agreement through the termination of this Agreement in
accordance with Section 5.1, each Company Shareholder shall not directly or
indirectly (a) offer for sale or redemption, sell, transfer, tender, pledge,
encumber, assign, or otherwise dispose of (each, a “Transfer”), or enter into
any Contract with respect to the Transfer of, any or all of such Company
Shareholder’s Subject Shares or Subject Options or any other securities of the
Company to any Person (including any short sale with respect to such security,
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership of such security), other than pursuant to the Merger
Agreement or the Offer or in connection with the exercise of any Subject Options
(it being understood and agreed that any shares of Company Common Stock issued
upon the exercise of Company Options or deemed issued upon the vesting of any
Company SARs or Company Restricted Shares shall be subject to the restrictions
set forth in this Section 4.1); (b) grant any proxies or powers of attorney, or
any other authorization or consent with respect to any or all of such Company
Shareholder’s Subject Shares; (c) deposit any of such Company Shareholder’s
Subject Shares or Subject Options into a voting trust or enter into a voting
agreement with respect to any of such Company Shareholder’s Subject Shares or
Subject Options, other than pursuant to this Agreement or (d) take any action
that would make or would reasonably be expected to make, any representation or
warranty of such Company Shareholder contained in this Agreement to be untrue or
incorrect in any material respect (other than as a result of the Transfer of any
Subject Shares or Subject Options pursuant to the Merger Agreement or the Offer)
if made by such Company Shareholder as of any date in which this Agreement is in
effect or that would reasonably be expected to have the effect of preventing or
disabling or delaying such Company Shareholder from performing such Company
Shareholder’s obligations under this Agreement; provided, however, that the
actions described in Section 4.1(a) and Section 4.1(c) shall be permitted to the
extent such action is the result of a donative transfer to any immediate family
member of the Company Shareholder or a charitable organization or a trust for
the benefit of such Company Shareholder and such immediate family member,
charitable organization or transferee agrees in writing to be bound by the terms
hereof. The Company Shareholder shall not, and shall not permit any Person under
its control or on its behalf or any of its or such Person’s respective
Representatives to, seek or solicit any such Transfer or any such Contract.

 

Section 4.2            Stop Transfer; Changes in Subject Shares. Each Company
Shareholder agrees with, and covenants to, Parent and Merger Sub that (a) this
Agreement and the obligations hereunder shall attach to such Company
Shareholder’s Subject Shares and Subject Options and shall be binding upon any
person or entity to which legal or beneficial ownership shall pass, whether by
operation of law or otherwise, including, without limitation, such Company
Shareholder’s successors or assigns and (b) such Company Shareholder shall not
request that the Company register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any or all of the Company
Shareholder’s Subject Shares or Subject Options, unless such transfer is made in
compliance with this Agreement. Notwithstanding any Transfer of Subject Shares
or Subject Options, the transferor shall remain liable for the performance of
all of the obligations of the applicable Company Shareholder under this
Agreement, except for any such Transfer pursuant to the Merger Agreement or the
Offer.

 

7

 

 

Section 4.3            Appraisal Rights. Each Company Shareholder hereby waives
any rights of appraisal, dissenter’s rights or similar rights in connection with
the Merger and the other Transactions that such Company Shareholder may have
under applicable Law, including but not limited to any right such Company
Shareholder may have under Section 60.551 et seq of the OBCA.

 

Section 4.4            Additional Securities. In the event any Company
Shareholder becomes the record or beneficial owner of (a) any shares of Company
Common Stock or any other securities of the Company, (b) any securities which
may be converted into or exchanged or exercised for such shares or other
securities of the Company or (c) any securities issued in replacement of, or as
a dividend or distribution on, or otherwise in respect of, such shares or other
securities of the Company (including as a result of any stock dividend, stock
split, recapitalization, reclassification, subdivision, combination or exchange
of shares on, of or affecting the Subject Shares or the shares of Company Common
Stock) (collectively, “Additional Securities”), the terms of this Agreement
shall apply to any of such Additional Securities as though owned by such Company
Shareholder on the date of this Agreement.

 

Section 4.5            Shareholder and Optionholder Capacity. Each Company
Shareholder enters into this Agreement solely in its capacity as the record or
beneficial owner of its Subject Shares and Subject Options. Nothing contained in
this Agreement shall limit the rights and obligations of any Company
Shareholder, any of its Affiliates, Representatives or any employee of any of
its Affiliates in his or her capacity as a director or officer of the Company,
and the agreements set forth herein shall in no way restrict any director or
officer of the Company in the exercise of his or her fiduciary duties as a
director or officer of the Company.

 

Section 4.6            No Solicitation. During the term of this Agreement, each
Company Shareholder (solely in the Company Shareholder’s capacity as such) shall
not, and shall not authorize or permit any Representative to act on such Company
Shareholder’s behalf in order to, directly or indirectly, engage in any conduct
as to which the Company is prohibited by Section 5.2 of the Merger Agreement;
provided, however, that nothing herein shall prevent Company Shareholder from
acting in his or her capacity as an employee, officer or director of the
Company, or taking any action in such capacity (including at the direction of
the board of directors of the Company), but only in either such case as and to
the extent permitted by Section 5.2 of the Merger Agreement.

 

Section 4.7            Notice of Certain Events. Each Company Shareholder agrees
to promptly notify Parent of any development occurring after the date hereof
that causes, or that would reasonably be expected to cause, any breach of any of
the representations and warranties of such Company Shareholder set forth herein.

 

8

 

 

Section 4.8            Disclosure. Each Company Shareholder (a) consents to and
authorizes the Parent, Merger Sub and its affiliates to publish and disclose
each Company Shareholder’s identity and ownership of the Subject Shares and
Subject Options and the nature of its commitments, arrangements and
understandings under this Agreement in any announcement or disclosure filed or
required by the SEC or other Governmental Authority, the Offer Documents, or any
press release or other disclosure document that Parent determines to be
necessary in connection with the Offer, the Merger or any of the other
transactions contemplated by the Merger Agreement or this Agreement, and (b)
agrees promptly to give to Parent any information it may reasonably require for
the preparation of any such disclosure documents. Each Company Shareholder
agrees to promptly notify Parent of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document, if and to the extent that any shall have become false or misleading in
any material respect. Without the prior written consent of Parent, each Company
Shareholder shall refrain from making any public announcement relating to this
Agreement, the Merger Agreement or the Transactions contemplated by the Merger
Agreement (including the Offer and the Merger).

  

Section 4.9            Street Name Subject Shares. Each Company Shareholder
agrees to deliver a letter to each financial intermediary or other Person
through which such Company Shareholder holds Subject Shares that informs such
Person of the Company Shareholder’s obligations under this Agreement and that
informs such Person that such Person may not act in disregard of such
obligations without the prior written consent of Parent.

 

Section 4.10           Further Assurances. Subject to the terms and conditions
of this Agreement, each Company Shareholder shall take, or cause to be taken,
all actions, and do, or cause to be done, all things necessary to fulfill such
Company Shareholder’s obligations under this Agreement.

 

Article V

TERMINATION

 

Section 5.1            Termination. This Agreement and the covenants and
agreements set forth in this Agreement shall terminate automatically (without
any further action of the parties) upon the earliest to occur of (a) the
termination of the Merger Agreement in accordance with its terms, (b) the
termination or expiration of the Offer, without any Subject Shares being
accepted for payment thereunder, (c) the Effective Time, and (d) the amendment
of the terms of the Offer or the Merger Agreement to reduce the Offer Price,
change the form of consideration to be paid for the Company Common Stock or
change any other material term of the Merger Agreement or the Offer in a manner
that is materially adverse to the Company Shareholders. In the event of
termination of this Agreement pursuant to this Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, that, no such termination shall relieve any party from liability for
any breach hereof prior to such termination, and this Section 5.1 and Article VI
shall survive any such termination.

 

9

 

 

Article VI

MISCELLANEOUS

 

Section 6.1            Notices. All notices, requests, claims, demands, waivers
and other communications hereunder shall be in writing and shall be delivered
personally, facsimiled (with electronic confirmation), mailed by certified or
registered mail (postage prepaid, return receipt requested), sent by an
internationally recognized overnight courier service (providing proof of
delivery) or by email transmission (with copies by overnight courier service or
registered mail) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice) and shall be effective
and deemed to have been given (a) immediately when sent by facsimile or email
between 9:00 A.M. and 6:00 P.M. in the place of receipt on any Business Day (and
when sent outside of such hours, at 9:00 A.M. (in the place of receipt) on the
next Business Day), and (ii) when received if delivered personally or overnight
courier service or certified or registered mail on any Business Day:

 

If to the Company Shareholders: To such Company Shareholder’s address, facsimile
number or e-mail address set forth on such signature page hereto.

 

If to Parent or Merger Sub, to:

 

Toyota Industries Corporation

Legal Department

2-1 Toyoda-cho, Kariya-shi

Aichi, 448-8671, Japan

Facsimile No.: +81 566 27 5656

Attention: Hirotoshi Nakamura Email: hirotoshi.nakamura@mail.toyota-shokki.co.jp

 

with a copy to (which copy shall not constitute notice or service of process):

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Facsimile No.: (212) 354-8113

Attention: John M. Reiss, Esq. Email: jreiss@whitecase.com

 

Section 6.2            Counterparts. This Agreement may be executed in any
number of counterparts (including via facsimile or electronic transmission), all
of which shall be considered one and the same agreement and each of which shall
be deemed to be an original, and shall become effective when counterparts have
been signed by each of the parties hereto and delivered to the other parties

 

Section 6.3            Entire Agreement; No Third-Party Beneficiaries. This
Agreement (a) constitutes the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement; (b) is not intended, and shall
not be deemed, to confer upon any Person other than the parties hereto and their
respective successors and permitted assigns any rights, benefits or remedies
under this Agreement.

 

Section 6.4            Governing Law. This Agreement and any dispute arising out
of, relating to or in connection with this Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice or conflict of Law provision or rule (whether of the State
of Oregon or of any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.

 

10

 

 

Section 6.5            Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties without the prior written
consent of the other parties and any attempt to make any such assignment without
such consent shall be null and void, except that Merger Sub may assign any of or
all its rights, interests and obligations under this Agreement to any direct or
indirect wholly owned Subsidiary of Parent or to any Affiliate of which Merger
Sub is a wholly-owned Subsidiary, but no such assignment shall relieve Merger
Sub of any of its obligations hereunder. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

 

Section 6.6            Enforcement of the Agreement; Consent to Jurisdiction.
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. It is accordingly
agreed that the parties shall be entitled to equitable relief, without proof of
actual damages, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at Law or in equity. The parties further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. In addition, each of the parties hereto
irrevocably (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any federal
court located in the State of Delaware) with respect to any dispute arising out
of, relating to, or in connection with this Agreement or the Transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any Action arising out of,
relating to or in connection with this Agreement or the Transactions in any
court other than the Court of Chancery of the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court located in the State of Delaware). The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Action arising out of this Agreement or the Transactions in the Court of
Chancery of the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
located in the State of Delaware), and hereby further irrevocably and
unconditionally waive and agree not to assert by way of motion, defense or
otherwise in any such court that (i) such party is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (ii) such party or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(iii) any such Action brought in any such court has been brought in an
inconvenient forum, (iv) that the venue of the such Action is improper, or (v)
that this Agreement or the Transactions contemplated by this Agreement may not
be enforced in or by such courts. The consents to jurisdiction set forth in this
Section 6.6 shall not constitute general consents to service of process in the
jurisdictions specified above and shall have no effect for any purpose except as
provided in this Section 6.6 and shall not be deemed to confer rights on any
Person other than the parties hereto. Each of the Parent, Merger Sub and each
Company Shareholder hereby agrees that in addition to any other legally
permissible means of service, service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 6.1 shall be effective service of process for any proceeding arising out
of, relating to or in connection with this Agreement or the Transactions,
including the Merger.

 

11

 

 

Section 6.7            WAIVER OF JURY TRIAL. EACH OF PARENT, MERGER SUB AND THE
COMPANY SHAREHOLDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
PARENT, MERGER SUB OR THE COMPANY SHAREHOLDERS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

Section 6.8            Amendments, Waivers, etc. Neither this Agreement nor any
term hereof may be amended other than by an instrument in writing signed by
Parent, Merger Sub and the Company Shareholders. No provision of this Agreement
may be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 5.1.

 

Section 6.9            Expenses. Except as otherwise provided herein, all costs
and expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

 

Section 6.10          Remedies. No failure or delay by any party in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein shall be cumulative and not exclusive of
any rights or remedies provided by Law.

 

Section 6.11          Severability. If any term or other provision of this
Agreement, or the application thereof, becomes or is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

12

 

 

Section 6.12           Section Headings. The article and section headings used
in this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

Section 6.13           Interpretation. The words “hereof,” “herein,” “hereby,”
“herewith” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented. Article, section and schedule references are to
the articles, sections and schedules of this Agreement unless otherwise
specified, are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation”. The words describing the singular number shall include the plural
and vice versa, words denoting either gender shall include both genders and
words denoting natural persons shall include all persons and vice versa. The
phrases “the date of this Agreement,” “the date hereof,” and terms of similar
import, shall be deemed to refer to the date set forth in the preamble to this
Agreement. Any reference to “$”, without more are to the lawful currency of
United States of America. Any reference in this Agreement to a number of days
shall refer to calendar days unless Business Days are specified, and whenever
any action must be taken under this Agreement on or by a day that is not a
Business Day, then that action may be validly taken on or by the next day that
is a Business Day. Any reference to a date or time shall be deemed to be such
date or time in the Pacific time zone, unless otherwise specified. The phrases
“delivered” or “made available” shall mean that the information referred to has
been physically or electronically delivered to the relevant parties. Any
reference to “writing” or comparable expressions include a reference to
facsimile transmission or comparable means of communication (including email,
provided, that the sender complies with the provisions of Section 6.1 hereof).
The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Person by virtue of the authorship of any provision of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

13

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

  PARENT:       TOYOTA INDUSTRIES   CORPORATION       By:   /s/ Tetsuro Toyoda  
  Name: Tetsuro Toyoda     Title: President         MERGER SUB:      

INDUSTRIAL COMPONENTS AND

ATTACHMENTS II, INC.

        By:   /s/ Kyoichi Maruyama     Name: Kyoichi Maruyama     Title:
President

 

[Signature Page to Tender and Voting Agreement]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

  COMPANY SHAREHOLDERS:       /s/ Robert C. Warren, Jr.   Robert C. Warren, Jr.
          Address for notices:     P.O. Box 20187     Portland, OR  97294-0187  
      WARREN HOLDINGS, LLC           By: /s/ Robert C. Warren, Jr.       Name:
Robert C. Warren, Jr.       Title: Manager           By: /s/ Wendy Warren      
Name: Wendy Warren       Title: Manager           Address for notices:     82
Swigert Road     Washougal, WA  98671

 

[Signature Page to Tender and Voting Agreement]

 



 

 



 

 Schedule A

 

Company Shareholders

  

Company Shareholder  Subject Shares   Subject Options              Warren
Holdings, LLC   1,465,8661   -0-              Robert C. Warren, Jr.   101,8612 
 298,5873

 



 

1 Voting and investment power with respect to these Subject Shares is shared by
Robert C. Warren, Jr. and Wendy Warren, the managers of Warren Holdings, LLC.

2 Excludes 91 shares held in a 401(k) plan for the benefit of Mr. Warren, 1,200
shares owned by Mr. Warren’s spouse (as to which Mr. Warren disclaims beneficial
ownership), and all Subject Options.

3 Consists of 22,498 unvested Company Restricted Shares, 76,900 Company Options,
and 199,189 Company SARs.

 

[Signature Page to Tender and Voting Agreement]

 



 

 

